Citation Nr: 1633267	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-05 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for left ankle sprain residuals (left ankle disability).

2.  Entitlement to service connection for a right shoulder disability.
 
3.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to September 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which, in part, granted service connection for a left ankle disability at an initial noncompensable evaluation, effective September 22, 2009, and denied service connection for right shoulder and right wrist disabilities. 

At his request the Veteran was scheduled for a January 2015 Travel Board hearing; however, in correspondence received that month, he withdrew the request.

In a September 2015 decision, the Board, in part, denied the Veteran's claim for an initial compensable rating for left ankle sprain residuals (left ankle disability).  The Veteran appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  In a June 2016 Joint Motion for Partial Remand, the Court partially vacated the September 2015 Board decision regarding the claim for an initial compensable rating for left ankle sprain residuals (left ankle disability) and remanded this claim for further appellate review.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for right shoulder and wrist disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's left ankle disability is shown to be manifested by impairment approximating moderate limitation of motion, but no worse than moderate. 


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for the Veteran's left ankle disability have been met.  38 U.S.C.A. § 155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a June 2009 letter, prior to the date of the issuance of the appealed January 2010 rating decision.  The June 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, for initial rating claims or claims, where, as here, service connection has been granted for a left ankle disability and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded VA examinations in May 2009 and April 2014.  The reports of the May 2009 and April 2014 VA examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the May 2009 and April 2014 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.
 
Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) (holding that § 4.59 serves as a bridge linking painful motion and limitation of motion, such that a claimant with painful motion is deemed to have limited motion under DC 5003 even though actual motion is not limited).  Moreover, the provisions of 38 C.F.R. § 4.59  relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant, although such behavior may be reported by a lay person.  Petitti, 27 Vet. App. at 425.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of left ankle pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's service-connected left ankle disability is current rated at an initial noncompensable rating under Code 5019 (for bursitis), which instructs that the disability be rated on limitation of motion of the affected parts.  Limitation of motion is rated under Code 5271, which provides that marked limitation of ankle motion warrants a 20 percent rating.  Moderate limitation of ankle motion warrants a 10 percent rating.  38 C.F.R. § 4.71a.  Normal ranges of ankle motion are 0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Factual Background and Analysis

The Veteran's service treatment records demonstrate complaints of left ankle pain which were found to be medically acceptable on medical evaluation board.  An April 2009 left ankle X-rays showed no apparent acute osseous abnormality, but minimal soft tissue swelling.

The Veteran underwent a VA examination in May 2009.  He reported ankle pain, swelling, and decreased range of motion, aggravated by exercise, running, walking, climbing, rucking, and changes in weather.  The symptoms were alleviated by medication, rest, and stretching.  He reported flare-ups occurring daily with a pain level of 6 out of 10.  Range of motion studies showed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  It was noted that any loss of range of motion would be due to pain.  There was no tenderness to palpation and muscle strength was full.  The diagnosis was a history of left ankle trauma with residual swelling and pain.  

In a January 2010 addendum opinion, it was noted that the Veteran had left ankle pain and swelling secondary to an acute ankle sprain that was improving and should resolve without sequela.

The Veteran underwent a VA examination in April 2014.  The diagnosis was a left ankle chronic strain.  The Veteran reported reinjuring his left ankle walking during the prior year.  He reported that he received physical therapy which did not help, and indicated that the ankle hurt more with use.  He did not report flare-ups.  Range of motion studies showed left ankle plantar flexion to 45 degrees or greater with no objective evidence of painful motion and dorsiflexion to 20 degrees or greater with no objective evidence of painful motion.  Range of motion was not additionally limited on repetitive use testing.  There was no functional loss or localized tenderness attributable to the left ankle; muscle strength was full, and there was no evidence of laxity or ankylosis.  The examiner noted that the Veteran reported using ankle braces about 4 days a week on average.  The examiner found that the Veteran's ankle disability would functionally impact him and he should avoid job tasks that require recurrent high impact activity on the ankles/knees.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence supports the assignment of an initial 10 percent disability rating for a left ankle disability.  

As noted above, under Diagnostic Code 5271, moderate limitation of ankle motion warrants a 10 percent rating.  38 C.F.R. § 4.71a.  Notably, both the May 2009 and April 2014 VA examinations demonstrated normal ranges of motion of the left ankle as the Veteran had 0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar flexion.  Additionally, the examiners indicated that there were no further limitations due to factors as there was no evidence of laxity, limited strength, or objective evidence of painful motion.

However, the Board finds that in consideration of pain, the weight of the evidence demonstrates that the Veteran's left ankle disability resulted in a moderate functional limitation of ankle motion.

While the VA examinations demonstrated normal range of motions with no further limitations or objective evidence of painful motion, in Petitti, the Court determined that while 38 C.F.R. §4.59 requires objective evidence of painful motion, such evidence is not "limited to a doctor's finding, specifically involving range-of motion-tests".  Instead, in citing Lichtenfels v. Derwinski, 1 Vet.App. 484 (1991), the Court noted that "a lay description detailing observations of a Veteran's difficulty walking, standing, sitting, or undertaking other activity" for example, "falls within the scope of satisfactory evidence of painful motion that has been objectively confirmed.  See Petitti, 27, Vet. App at 428-29.

In this instance, in addition to the Veteran's numerous reports of pain of the left ankle, the record also contains medical evidence of painful motion as the May 2009 VA examiner reported that the Veteran had experienced left ankle trauma with residual pain while the April 2014 VA examiner noted that the Veteran's ankle disability would functionally impact him.

Again, the Court has held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Petitti at 425. As a result, the Board finds that an initial 10 percent disability rating for moderate limitation of motion is warranted based on the Veteran's numerous reports of pain of the left ankle and the May 2009 VA examiner noting that the Veteran had experienced left ankle trauma with residual pain.

The Board finds however that the preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's service-connected left ankle disability as the evidence does not show that the Veteran's left ankle disability was more than moderate in nature. 

As noted above, in order to receive a 20 percent rating under Diagnostic Code 5271, the Veteran must demonstrate marked limitation of motion of the left ankle.  The Board finds even in consideration of reports of pain on motion, the reported ranges of motions do not result in "marked" limitation of motion required for a rating in excess of 10 percent. 

Therefore, an initial evaluation in excess of 10 percent under Diagnostic Code 5271 is not warranted.

The Board has also considered whether higher evaluations are available under other provisions of the code.  The Veteran, however, is not shown to have ankylosis of the ankle to warrant an evaluation under Diagnostic Code 5270.  See 38 C.F.R. § 4.71a.  There is also no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274.  Id.  

Accordingly, the Board finds that the evidence supports the assignment of an initial 10 percent rating for a left ankle disability.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a left ankle disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left ankle disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected left ankle disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  

The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to a 10 percent rating, but no higher, for the Veteran's service-connected left ankle sprain residuals (left ankle disability) is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for right shoulder and wrist disabilities.

VA is obliged to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, the Board remanded this matter in September 2015 for further development.  The September 2015 remand noted that a VA examination was necessary for these claimed disabilities as the Veteran alleged that he injured his right wrist and right shoulder falling from a Hummer during an in-service fire fight.  Notably, service treatment records showed that he was seen in January 2008 for a right shoulder strain and in April 2009 he sought treatment for his right wrist.

Per the September 2015 Board remand instructions, the RO scheduled to undergo a VA examination.  However, in June 2016, the Veteran informed the RO that he would be out of the country for the next 3 to 3 1/2 months.  It was noted that the Veteran was provided contact information to schedule his examination appointment upon his return.

In claims for service connection, failure to report to any scheduled examination, without good cause, may result in denial of the claim (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655. 

"Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  As the Veteran has shown good cause for cancelling his examination, the Board finds that an additional examination should be rescheduled upon the Veteran's return.  

The Veteran however is notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be provided an examination by an appropriate VA physician to determine the existence, nature, and likely etiology of any right shoulder and right wrist disabilities.  

Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a current right shoulder or right wrist disability and if so, whether it is at least as likely as not (50 percent probability or greater) that such disabilities are related to the Veteran's service.  For purposes of the opinion sought, it should be assumed that during service the Veteran fell from a Hummer.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folders.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


